     CASE 0:14-cr-00314-PAM-JSM Document 524 Filed 08/04/20 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

United States of America,                                     Crim. No. 14-314(4) (PAM)

                            Plaintiff,

v.                                                                                ORDER

Jeremy Joseph Hunt,

                        Defendant.
        ___________________________________________________________

       This matter is before the Court on Defendant Jeremy Joseph Hunt’s Motion for

Compassionate Release under the First Step Act. Hunt asserts that he has underlying health

conditions that make him susceptible to complications from COVID-19 and asks the Court

to order the BOP to release him to supervised release. For the following reasons, the Court

denies the Motion.

BACKGROUND

       In September 2015, Hunt pled guilty to his role in a conspiracy to distribute

methamphetamine. The Court imposed a sentence of 140 months’ imprisonment. (Docket

No. 294.) Hunt has served less than half of that sentence, and is scheduled for release in

December 2024. He is currently incarcerated at the Federal Correctional Institution - Ray

Brook in Ray Brook, New York (“FCI-Ray Brook”).

DISCUSSION

       The First Step Act allows the Court to order a defendant’s release for “extraordinary

and compelling reasons.” Id. § 3582(c)(1)(A)(i). Such reasons include a terminal illness,

“a serious physical or medical condition,” or other condition “that substantially diminishes
     CASE 0:14-cr-00314-PAM-JSM Document 524 Filed 08/04/20 Page 2 of 3




the ability of the defendant to provide self-care within the environment of a correctional

facility.” U.S.S.G. § 1B1.13, cmt. n.1(a)(ii). Hunt alleges that he suffers from asthma,

high blood pressure, and skin issues that require him to take a corticosteroid. He also

asserts that he has severe depression and anxiety.

       Hunt submitted a request for release to the Warden of his facility, which the Warden

refused to consider. He submitted another request for compassionate release, and the

Warden denied that request.          He has therefore sufficiently exhausted available

administrative remedies. See 18 U.S.C. § 3582(c)(1)(A).

       Although individuals suffering from moderate to severe asthma may be at increased

risk of severe complications from COVID-19, see Centers for Disease Control and

Prevention, Coronavirus Disease 2019 (COVID-19), People of Any Age with Underlying

Medical Conditions, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions

/people-with-medical-conditions.html (last visited July 28, 2020), Hunt has not established

that he suffers from moderate to severe asthma. He concedes that he does not use an inhaler

regularly to control his asthma, and there is no mention of asthma in any BOP medical

record. His other conditions are either not documented in his medical records, are not

serious enough to “substantially diminish[] [his] ability . . . to provide self-care within the

environment of a correctional facility,” U.S.S.G. § 1B1.13, cmt. n.1(A), or are not serious

enough to be risk factors for COVID-19 complications.

       In addition, there are no active cases of COVID-19 at FCI-Ray Brook. Federal

Bureau of Prisons, COVID-19 Inmate Test Information, https://www.bop.gov/coronavirus/



                                              2
     CASE 0:14-cr-00314-PAM-JSM Document 524 Filed 08/04/20 Page 3 of 3




(last visited July 29, 2020). Hunt has not established any “extraordinary and compelling

reasons” for the Court’s reconsideration of his sentence. 18 U.S.C. § 3582(c)(1)(A)(i).

CONCLUSION

      Accordingly, IT IS HEREBY ORDERED that Defendant’s Motion for

Compassionate Release (Docket No. 489) is DENIED.



Dated: August 4, 2020

                                         s/ Paul A. Magnuson
                                         Paul A. Magnuson
                                         United States District Court Judge




                                            3
